Title: To Thomas Jefferson from Benjamin Nones, 18 July 1802
From: Nones, Benjamin
To: Jefferson, Thomas


          
            Sir,
            Philadelphia 18 July 1802
          
          I have already had the Honor to address you in two former Instances.
          The Death of Mr. Van Cleve of this City, who is said to have died of the Epidemic, at present unfortunately prevailing here, it is presumed will occasion a vacancy in the Board of Commissioners of Bankruptcy.
          I hope your Excellency will excuse the liberty I take of again addressing you, and thus offering my Application for an Appointment to fill the same.
          Permit me to refer you to my former Letters and the Recommendations therein contain’d, which I hope will be deemed fully satisfactory, as likewise for the motives which have more particularly induced me to make my Applications to your Excellency.
          With Sentiments of the Highest Respect and Esteem, I have the Honor to be Your Excellency’s Mo: ob: hb: Servt.
          
            Benj Nones
          
        